BIVINS, Judge (dissenting). In my opinion, the majority opinion misreads Baxter v. Noce, 107 N.M. 48, 752 P.2d 240 (1988), and fails to interpret NMSA 1978, Section 41-11-1(B) (Repl. Pamp.1989), in accordance with its plain meaning. That section provides: No person who was sold or served alcoholic beverages while intoxicated shall be entitled to collect any damages or obtain any other relief against the licensee who sold or served the alcoholic beverages unless the licensee is determined to have acted with gross negligence and reckless disregard for the safety of the person who purchased or was served the alcoholic beverages. The term “no person,” by its plain meaning, refers to any patron, including a passenger of a vehicle, as well as the driver. Subsection B recognizes a cause of action for patrons against tavernkeepers which did not heretofore exist at common law. See Baxter, 107 N.M. at 50, 752 P.2d at 242. It also sets the limitations on that cause of action: The licensee must have “acted with gross negligence and reckless disregard for the safety of the person who purchased or was served the alcoholic beverages.” Id. The district court found defendant negligent in serving Bennett, but also found that defendant did not act in reckless disregard for Murphy’s safety. Thus, absent a finding of gross negligence or reckless disregard, Murphy’s estate cannot recover under Section 41-11-1(B). In disagreeing with this construction of the statute, the majority says that “[i]mplicit in the language of subsection B is that the claim for damages be predicated on the intoxication of the patron.” The majority opinion then goes on to provide an example where the negligence of the licensee caused a portion of the tavern’s roof to fall on the patron, suggesting that subsection B would not protect the licensee against liability even if the patron had been served with alcoholic beverages while intoxicated and the licensee had not acted with gross negligence or reckless disregard. While it is unnecessary in this case to establish the contours of subsection B, suffice it that the plaintiff’s decedent was intoxicated and her intoxication contributed to proximately cause the accident and her resulting death. The district court specifically apportioned thirty-five percent fault to Murphy’s “alcoholism and voluntary intoxication on the night of the accident.” Thus, the majority’s attempt to analogize this to a situation in which intoxication was not a factor must fail. The majority reads Baxter to say that subsection B was intended to expand upon common-law liability, not restrict it. I would agree to the extent subsection B recognizes a cause of action for patrons against tavernkeepers which did not exist at common law. Recognizing a cause of action does not, however, prevent the legislature from imposing restrictions upon it. In enacting subsection B, the legislature created a cause of action for a patron while at the same time limiting the cause of action to situations involving gross negligence or reckless disregard by the tavern-keeper toward the patron. Without a finding of gross negligence or reckless disregard, the tavernkeeper cannot be held liable to the patron under this statute. Courts are bound to interpret statutes in accordance with their plain meaning so as to give effect to the legislative intent. See, e.g., State v. Jonathan M., 109 N.M. 789, 790, 791 P.2d 64, 65 (1990) (when statute contains clear and unambiguous language court must give effect to that language and refrain from further interpretation). By reading subsection B as the majority does, we ignore that rule of statutory construction. I would reverse. Because the majority holds otherwise, I respectfully dissent. Ordinarily, a judge, disagreeing with a summary disposition, may request the case to be placed on a briefing calendar. I decline to do so because full briefing or examination of the transcript would not assist in reaching the issues.